UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1767



DAVID L. BUPP,

                                              Plaintiff - Appellant,

          versus


WILLIAM J. HENDERSON, Postmaster      General,
United States Postal Service,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Raymond A. Jackson, District Judge.
(CA-99-553-2)


Submitted:   October 12, 2000             Decided:   October 18, 2000


Before WILLIAMS and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David L. Bupp, Appellant Pro Se. Kent Pendleton Porter, OFFICE OF
THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David L. Bupp appeals the district court’s order granting De-

fendant’s motion for summary judgment in Bupp’s employment discrim-

ination action alleging racial and sexual discrimination, and

retaliation.   We have reviewed the record and the district court’s

opinion accepting the recommendation of the magistrate judge and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court.      See Bupp v. Henderson, No. CA-99-553-2

(E.D. Va. Apr. 12, 2000).    We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




                                  2